Exhibit 10.2

 

SECOND AMENDMENT TO EMPLOYMENT, CONFIDENTIALITY AND

NONCOMPETE AGREEMENT

 

This Second Amendment (the “Amendment”) to the Employment, Confidentiality and
Non-compete Agreement dated the 7th day of March, 2004 as amended (the
“Agreement”) is made effective as of January 5, 2007 between BUILD-A-BEAR
WORKSHOP, INC. (“Company”) and ROBERT SCOTT SEAY (“Employee” or “Mr. Seay”).

 

Recital

 

Company and Employee previously entered into the Agreement whereby Company hired
Employee to provide various services to Company under the title of President and
Chief Operating Bear. Company and Employee now mutually desire to amend the
Agreement pursuant to the terms of this Second Amendment.

 

NOW, THEREFORE, in consideration of the premises and agreements hereinafter set
forth, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

Section 1(a) of the Agreement is hereby amended as follows:

 

Employee is hereby employed by Company, and Employee hereby accepts such
employment, upon the terms and conditions hereinafter set forth. Employee shall
serve as President and Chief Operating Bear, during the Employment Period, on a
full-time basis. Employee shall carry out such duties as are assigned to him by
Company’s President and Chief Executive Officer.

 

Section 3(a) of the Agreement is hereby amended as follows:

 

Base Salary. During the Employment Period, Company shall pay Employee as
compensation for his services an annual base salary of not less than Three
Hundred Seventy Thousand Dollars ($370,000), payable in accordance with the
Company’s usual practices. Employee’s annual base salary rate shall be reviewed
by Company’s Compensation Committee at least annually for increase following
each fiscal year so that Employee’s salary will be commensurate for similarly
situated executives with firms similarly situated to Company; provided, however,
that if Employee’s individualized performance targets (set for each fiscal year
by Employee and Employee’s team leader) are achieved, Employee’s annual base
salary rate shall not be subject to decrease at any time during the Employment
Period and shall be subject to annual increase by no less than the average
percentage increase given to all other Company executive employees for such
fiscal year (the “Average Increase”).

 

--------------------------------------------------------------------------------

 

Section 3(b) of the Agreement is hereby amended as follows:

 

Bonus. Should Company exceed its sales, profits and other objectives for any
fiscal year, Employee shall be eligible to receive a bonus for such fiscal year
in the amount as determined by the Compensation Committee of the Board of
Directors; provided however the potential bonus opportunity for Employee in any
given fiscal year will be set by the Compensation Committee such that, if the
Company exceeds its objectives, the Company will pay Employee an amount no less
than fifty percent (50%) of the Employee’s base salary for such fiscal year. Any
bonus payable to Employee will be payable in cash, stock or stock options, or a
combination thereof, all as determined by the Compensation Committee. Unless a
different payout schedule is applicable for all executive employees of the
Company, any such cash bonus payment will be payable in a single, lump sum
payment. In the event of termination of this Agreement because of Employee’s
death or disability (as defined by Section 4.1(b)), termination by the Company
without Cause pursuant to Section 4.1(c) or pursuant to Employee’s right to
terminate this Agreement for Good reason under Section 4.1(d), the bonus
criteria shall not change and any bonus shall be pro-rated based on the number
of full calendar weeks during the applicable fiscal year during which Employee
was employed hereunder.

 

Such bonus, if any, shall be payable after Company’s accountants have finally
determined the sales and profits and have issued their audit report with respect
thereto for the applicable fiscal year, which determination shall be binding on
the parties. Any such bonus shall be paid within seventy-five (75) days after
the end of each calendar year, regardless of Employee’s employment status at the
time payment is due. If timely payment is not made, the Company shall indemnify
the Employee against any additional tax liability that the Employee may incur
proximately as a result of the payment being made after the seventy-five day
period.

 

Except to the extent expressly provided herein, the Agreement remains in full
force and effect, in accordance with its terms.

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment effective as
of the date indicated above.

 

ROBERT SCOTT SEAY

 

BUILD-A-BEAR WORKSHOP, INC.

 

 

 

 

 

By:

/s/ Robert Scott Seay

 

By:

/s/ Maxine Clark

 

Robert Scott Seay

 

 

Maxine Clark

 

 

 

 

Chief Executive Bear

 

 

 

 

 